PER CURIAM.
The appellant, Joseph Swidersld, appeals from a final judgment rendered on motions to dismiss and for summary judgment filed by the defendant below, Citizens National *690Bank of Leesburg, against his multi-count complaint. We affirm the trial court’s judgment in all respects except for the entry of a summary judgment on Count V of Swider-ski’s complaint wherein he alleged that Citizens breached its contract to extend lines of credit to him for two residential developments. Swiderski claims the bank “unilaterally” restricted the number of homes to be financed at a given time before a mutual modification of the contracts whereby Swid-erski agreed to the reduction. As to this count, we find that there was a sufficient factual conflict raised below to preclude summary judgment.
AFFIRMED in part; REVERSED in part; and REMANDED.
COBB, GOSHORN and THOMPSON, JJ., concur.